DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.

Allowable Subject Matter
2. Claims 21-27 and 31-37 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 03/15/2021 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “while performing the video call, receive a first voice data stream corresponding to the video call from the first electronic device via the wireless communication circuit, wherein the first voice data stream comprises encoded audio data stream generated based on audio data received at the first electronic device from the second electronic device; and while performing the video call, transmit a second voice data stream corresponding to the video call to the second electronic device via the wireless communication circuit and the first electronic device, wherein the second voice data stream comprises encoded audio stream data generated based on audio data 

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 28-30 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyman et al. (US 20170085782) in view of Lin et al. (US 20110018962).   
Regarding Claims 28 and 38, Oyman disclose an electronic device comprising: a first wireless communication circuit configured to communicate with a wearable electronic device (Paragraph: 0084 and fig.1, 128: Oyman discusses a wireless device, such as a user equipment (UE), a mobile station (MS), a mobile wireless device, a mobile communication device, a tablet, a handset, or other type of wireless device); a second wireless communication circuit configured to communicate with a second electronic device through at least one network (Paragraph: 0031 and fig.1, 148); a display; a speaker; a microphone; a memory; and one or more processors electrically connected to the first and second wireless communication circuits (Paragraphs: 0020-0022 and 0085: Oyman discusses how a microphone and one or more speakers can be used for audio input and output from the wireless device; and how a multimedia communication to, from, or between mobile computing devices; and video communication, such as video conferencing; when the event occurs by the wearable electronic device operably connected with the electronic 
Oyman discloses the invention set forth above but does not specifically points out “the display and the memory, wherein the one or more processors are configured to detect occurrence of an event related to initiation or acceptance of a video call; a video data stream encoded based on attribute information of the wearable electronic device and status information of the first and the second wireless communication circuits, and when the event occurs by the electronic device, receive, from the second electronic device via the second wireless communication circuit, a video data stream encoded based on attribute information of the electronic device and status information of the second wireless communication circuit so as to perform the video call at the electronic device” 
Lin however discloses a system wherein the display and the memory (abstract), wherein the one or more processors are configured to detect occurrence of an event related to initiation or acceptance of a video call (Paragraphs: 0007, 0027 and 0032: Lin discusses how a status monitoring module monitoring a signal output status of the video conferencing module, in order to generate output status information, i.e. allowing to detect occurrence of an event related to initiation or acceptance of a video call); a video data stream encoded based on attribute information of the wearable electronic device and status information of the first and the second wireless 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Oyman, and modify a system wherein  the one or more processors are configured to detect occurrence of an event related to initiation or acceptance of a video call; a video data stream encoded based on attribute information of the wearable electronic device and status information of the first and the second wireless communication circuits, and when the event occurs by the electronic device, receive, from the second electronic device via the second wireless communication circuit, a video data stream encoded based on attribute information of the electronic device and status 
Considering Claims 29 and 39, Lin discloses the electronic device of claims 28 and 38, wherein: the attribute information of the wearable electronic device incudes at least one of a type of the wearable electronic device, a size of a display, a maximum resolution, a battery status, or memory capacity, and the status information of the first and second wireless communication circuits includes at least one of state or signal quality (Paragraphs: 0024-0025, 0030 and 0032).
Considering Claims 30 and 40, Lin discloses the electronic device of claims 28 and 38, wherein the attribute information of the electronic device incudes at least one of a type of the wearable electronic device, a size of a display, a maximum resolution, a battery status, or memory capacity (Paragraphs: 030 and 0032: Lin discusses how a frame resolution or an image encoding quality of the device (i.e. attribute information) adjusted according to the corresponding output status information). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                               05/12/2021